NO.
12-05-00365-CV
 
              IN THE COURT OF APPEALS
 
 TWELFTH COURT OF APPEALS DISTRICT
 
                             TYLER, TEXAS
 
HOWARD VANZANDT WILLIAMS,            '     APPEAL
FROM THE 87TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
T.D.C.J.BI.D., ET AL.,
APPELLEES                                                     '     ANDERSON
COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed for Appellant=s failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P.42.3.
Appellant=s docketing statement was due to have been filed at
the time the appeal was perfected, i.e., November 9, 2005.  See Tex.
R. App. P. 32.1.  On November 18,
2005, this Court notified Appellant that he should file a docketing statement
immediately if he had not already done so. 
However, Appellant failed to file a docketing statement.
On November 30, 2005, this Court issued a second
notice advising Appellant that the docketing statement was past due and giving
him until December 12, 2005 to comply with Rule 32.1.  The notice further provided that failure to
comply with this second notice would result in the appeal being presented for
dismissal in accordance with Rule 42.3. 
The deadline for filing the docketing statement under this second notice
has now passed, and Appellant has not filed the docketing statement as required
by Rule 32.1 and the Court=s notices.  
Because Appellant has failed, after notice, to
comply with Rule 32.1, the appeal is dismissed. See Tex. R. App. P. 42.3(c).
Opinion
delivered December 21, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
                                                                     (PUBLISH)